ORDER
PER CURIAM
Shirley Bowen Smith appeals from the final determination of the Labor and Industrial Relations Commission (“Commission”) denying her claim against the Second Injury Fund (“Fund”) for total and permanent disability benefits. We have reviewed the briefs of the parties and the record on appeal. The order of the Commission is supported by competent and substantial evidence on the whole record. No error of law appears. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The decision is affirmed pursuant to Missouri Supreme Court Rule 84.16(b).